Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 1 of 11




           EXHIBIT N
         Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 2 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


DENSYS LTD.,
                    Plaintiff,                    Case No. 6:19-cv-00680-ADA
         v.
3SHAPE TRIOS A/S and 3SHAPE A/S,
                     Defendants.



       DECLARATION OF PARRIS EGBERT, PH.D. REGARDING U.S. PATENT NOS.
                           6,402,707 AND 9,222,768

         I, Parris Egbert, Ph.D hereby declare as follows:

  I.     BACKGROUND AND QUALIFICATIONS

         1.     I have been retained by Defendants’ 3Shape Trios A/S and 3Shape A/S

(individually and collectively, “3Shape”) to provide expert opinion and testimony in

connection with the above captioned case. In particular, I have been asked by 3Shape to provide

expert opinions with regards to the construction of certain claim terms in U.S. Patent Nos.

6,402,707 (“the ‘707 patent”), and 9,222,768 (“the ’768 patent”).

         2.     My qualifications are set forth in my declaration in support of 3Shape’s Opening

Claim Construction Brief. (See Ex. E to Document 37 at ¶¶ 2-8.)

         3.     My understanding of the legal standards applicable to claim construction is set

forth in my declaration in support of 3Shape’s Opening Claim Construction Brief. (See Ex. E to

Document 37 at ¶¶ 9-10.)

         4.     I have reviewed Densys’s Opening Brief regarding claim construction. My

review of this brief has not changed my opinion regarding how a person of ordinary skill in the
        Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 3 of 11




art (as defined in my previous Declaration) would have understood the terms in the ’707 and

’768 patent. I am submitting this Declaration to explain why specific assertions in Densys’s

Opening Brief regarding a person of ordinary skill in the art are unfounded.

 II.   REBUTTAL DISCUSSION REGARDING SELECT TERMS OF THE ’707
       PATENT

       A.      “a fixed global reference coordinate system” (claims 1, 37)

        3Shape Proposed Construction                      Densys Proposed Construction
a global coordinate system defined by the          Plain and ordinary meaning.
intra-oral fixed global registration position

       5.      I disagree with Densys’s assertion that a POSITA would have understood the

words “fixed global reference” to simply refer to a “global” coordinate system. If this were the

case, I believe that the inventor would have simply used the “global coordinate system”

terminology, which is a commonly understood term of art as discussed in my previous

Declaration.

       6.      In my opinion, a person of ordinary skill in the art would understand that “a fixed

global reference coordinate system” is a term coined by the inventor that does not have a plain

and ordinary meaning. I have not seen the terminology “fixed global reference” used to describe

a global coordinate system in the literature. The only other terminology that I have seen in the

art to refer to global coordinates is “world” coordinates. (See, e.g., Ex. O,

3S_DENSYS_0002210; Ex. P, 3S_DENSYS_0003253; Ex. Q, 3S_DENSYS_0004176-77.) If

the patentee had used the term “world coordinates” to refer to the concept of “global

coordinates” I could see an argument about those terms being interchangeable. However, the

patentee did not use that language, and therefore, I do not agree that a person of ordinary skill in

the art would have understood “a fixed global reference coordinate system” is merely a “global”

coordinate system as Densys seems to suggest. Instead, a person of ordinary skill in the art



                                                 -2-
        Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 4 of 11




would have recognized that the inventor has added specific terms (“fixed” and “reference”) to

convey a specific meaning.

       7.      To understand the meaning of “fixed” and “reference” I think that a person of

ordinary skill in the art would have: (a) looked at the context of how “fixed” and “reference” are

used in the claims; and (b) considered how the terms “fixed” and “reference” are used

throughout the specification.

       8.      In the ’707 patent, the focus of the invention seems to be on establishing the “an

intra-oral fixed global registration position” so that subsequent measurement and images can be

registered together using this fixed position as a reference point. (See e.g., ’707 Patent, cls. 1 and

37, Abstract, 10:15-28, 11:21-52, 12:17-40, 23:48-24:21.) Indeed, the concept of defining the

IOFGRP as a fixed position that is used as a reference point is reflected in both Densys’s and

3Shape’s proposed constructions of IOFGRP. Furthermore, as explained in my previous

Declaration, FIG. 1 and the accompanying discussion is particularly informative showing that the

“fixed global reference coordinate system” is defined by the intra-oral fixed global registration

position:




                                                 -3-
        Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 5 of 11




(’707 Patent, FIG. 1 (annotation added).) It is clear from the teachings of the specification that

the terms “fixed” and “reference” are referring to the IOFGRP.

       9.      In sum, I believe that the reduction of “fixed global reference” to simply “global”

in Densys’s Opening Brief does not reflect how a person of ordinary skill in the art would have

understood this term.

       B.      “(f) registering local coordinate space pixel positions in each of said plurality
of globally recorded three-dimensional measurements and images with corresponding
global coordinate space pixel position” (claim 1)

                3Shape Proposed Construction                      Densys Proposed Construction
(f) after step (e), registering local coordinate space pixel      Plain and ordinary meaning.
positions in each of said plurality of globally recorded three-
dimensional measurements and images with corresponding
global coordinate space pixel position

       10.     I disagree with Densys’s assertion that a disclosure of “real-time” registration

means that the registration is simultaneous with image acquisition. Specifically, I believe that



                                                 -4-
         Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 6 of 11




Densys’s Opening Brief does not reflect the same understanding of “real-time” that a person of

ordinary skill in the art would have had.

         11.   A person of ordinary skill in the art, having read the ’707 patent, would have

understood that “real-time” means that the image acquisition and registration is happening in

“real-time” as perceived by the dental practitioner and patient. In other words, as the image

acquisition process occurs, the physical object is virtually represented to the patient and/or to the

dentist at the same time (i.e., as perceived by the user; but not actually “simultaneous,” as

discussed below) or relatively close to the same time. I believe the inventor uses “real-time” as a

contrast to the registration techniques discussed in the background of the patent, where the

transformations require a more significant amount of time, delaying the rendering of the virtual

model.

         12.   A person of ordinary skill with work experience in 3D imaging and modeling,

however, would have readily appreciated that “real-time” image acquisition and rendering does

not mean that the image acquisition and rendering are actually “simultaneous” as Densys

suggests. Known prior art 3D image rendering techniques involve the use of an imaging sensor

and a processor to render the data collected by the image sensor. Even though image rendering

may occur in “real-time” as perceived by the user, there is still of course a sequence required.

For example, the following sequence may reflect, in general terms, the image rendering process:

               i) a light source is projected onto an object,

               ii) image sensors capture scan data from the illuminated object,

               iii) a processor operatively connected to computer instructions processes the scan

                   data to generate a point cloud, and




                                                 -5-
        Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 7 of 11




               iv) the processor operatively connected to computer instructions triangulates the

                   point cloud into a 3D mesh and causes the mesh to be displayed (rendered) to

                   the user.

       13.     While the 3D mesh may be rendered on the display “in real-time” with the image

acquisition, this is no way means that steps do (or even can) occur simultaneously.

Contrastingly, a specific order is necessarily required – e.g., first the light must be emitted, then

the image sensor must collect the data, then the processor must generate a point cloud from the

collected data, and then the processor must perform triangulation on the point cloud and then

output the 3D triangulated mesh so that it can be displayed.

       14.     Densys seems to glaringly neglect that software processing involve millions (or

billions) of instructions performed in rapid succession every second so that the image rendering

can be visually displayed in “real-time” with the image acquisition. But “real-time” image

rendering still requires performing steps in a certain sequence as I have laid out above.

       15.     Therefore, I believe that Densys’s assertion that “real-time” means that method

steps do not require an order is entirely unfounded and is inconsistent with how a person of

ordinary skill in the art would have understood “real-time.”

       C.     “a measuring and imaging device (for measuring and imaging the intra-oral
objects and features)” (claims 1, 16-19, 21-24, 32, 37, 52, 55, 57, 59, 60)

               3Shape Proposed Construction                        Densys Proposed Construction
This term is subject to 35 U.S.C. §112 ¶6.                         Plain and ordinary meaning.
Function: measuring and imaging the intra-oral objects and
features
Means: Indefinite under 35 U.S.C. §112 ¶2. The
specification fails to provide sufficient structure for
performing the function of measuring and imaging the intra-
oral objects and features.




                                                 -6-
        Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 8 of 11




       16.     Densys contends in its brief that the “position and orientation guide” recited in

claim 17 and described in the specification of the ’707 Patent provides corresponding structure

for the measuring and imaging device. I disagree. The position and orientation guide is merely

used as a handle or rod to move the position of the measuring and imaging device, and does not

perform the claimed function of measuring and imaging of intra-oral objects. (See Ex. A at

15:31-51.) In fact, the specification notes that the position and orientation guide is for

performing the function of “three-dimensional maneuvering or guiding, positioning, and

orienting measuring and imaging device 36 throughout global coordinate space 30, typically, but

not limited to, inside oral cavity 26 of the dental patient.” (Id. at 15:31-35.) This described

functionality does not perform the function of measuring and imaging intra-oral objects.

III.   REBUTTAL DISCUSSION REGARDING SELECT TERMS OF THE ’768
       PATENT

       A.      “sector” (Claims 1, 6, 16)

       3Shape Proposed Construction                        Densys Proposed Construction
region defined by two radii at a given angle to     Plain and ordinary meaning
each other

       17.     I disagree with Densys’s assertion that 3Shape’s proposed construction would

import limitations from claim 17 into claim 1 and would render claim 17 superfluous. In my

opinion, 3Shape’s construction has a broader scope than the usage of the term in claim 17

because it allows for a sector with edges that do not taper inward from the first and second end.

For example, 3Shape’s proposed construction allows for a sector with its radii separated by 180°.

In such an example (as shown in the next paragraph), the edges of the sector would not taper

inward from the first end to second end. Instead, edges would run parallel to each other.

Compare Ex. B, FIG. 5 (annotated below).

       18.     Example of a sector with its radii separated by 180°:



                                                  -7-
        Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 9 of 11




As shown above, the radii do not taper inward, but are parallel together along a straight line.

This is in contrast to radii that do taper inward, as shown, for example, in FIG. 5:




        19.     In my opinion, the construction Densys proposes in its Opening Brief does not

reflect how a person of ordinary skill in the art would have understood this term.

        B.      “a plurality of faces” (Claims 1, 7, 8, 11) and “each face of said plurality of
                faces at an angular orientation with respect to each adjacent face” (Claim 1)

                Term                     3Shape Proposed Construction           Densys Proposed
                                                                                  Construction
a plurality of faces                   more than one substantially plane       Plain and ordinary
                                       surface                                 meaning
each face of said plurality of faces   each substantially plane surface at     Plain and ordinary
at an angular orientation with         an angular orientation relative to an   meaning


                                                -8-
       Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 10 of 11




respect to each adjacent face           adjacent substantially plane surface

       20.     I disagree with Densys’s assertion that 3Shape’s proposed constructions conflict

with the embodiments of reference surface devices including pyramidal depressions depicted in

FIGS. 6A and 6B. To the contrary, I believe the pyramidal features shown in FIGS. 6A and 6B

confirm 3Shape’s constructions because each side of a pyramid is a substantially plane surface

and is also at an angular orientation with respect to each adjacent face. In particular, each of the

faces of the pyramid is flat and allows it to be oriented at an angle to neighboring pyramids. This

is illustrated, for example below:




As shown above, the adjacent sides of the depressed pyramids are planar and as such have an

angle along their adjacent edge.

       21.     In my opinion, the construction Densys proposes in its Opening Brief does not

reflect how a person of ordinary skill in the art would have understood this term.




                                                 -9-
      Case 6:19-cv-00680-ADA Document 42-1 Filed 07/23/20 Page 11 of 11




       I declare under penalty of perjury that the foregoing is true and correct.



Dated: July 23, 2020


                                                 Parris Egbert, Ph.D.




                                               -10-
